Citation Nr: 1045439	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.B., his wife




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2007 and in 
February 2008 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran and M.B., his wife, testified regarding 
this matter at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims file.

The issues of entitlement to service connection for a back 
injury and entitlement to a disability evaluation in 
excess of 30 percent for allergic bronchitis have been 
raised by the record in a statement from the Veteran dated 
in January 2010, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issues of the Veteran's entitlement to service connection for 
bilateral hearing loss, for tinnitus, and for a right foot 
disorder all unfortunately must be remanded.  Although the Board 
sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

Bilateral Hearing Loss and Tinnitus

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c) (2010).

A September 2007 treatment record from the VA Community Based 
Outpatient Center (CBOC) in Brooksville, Florida, has been 
associated with the claims file.  This record reflects that 
audiological testing was performed after the Veteran complained 
of hearing loss.  Word recognition testing results were noted to 
be excellent, while pure tone testing results were noted to 
reflect a slight asymmetry.  The actual test results, however, 
were not included.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus part of the record 
before the Secretary and the Board even where they are not 
actually before the adjudicating body.  The Veteran's September 
2007 VA audiological test results must be request on remand for 
this reason and because they are necessary to properly adjudicate 
his claim.

Additional VA treatment records from the VA CBOC in Brooksville, 
Florida, and VA treatment records from the VA Medical Center 
(VAMC) in Tampa, Florida, dated from December 2006 to October 
2009 also have been associated with the claims file.  These 
records reflect that the Veteran has received ongoing treatment 
from VA for diminished hearing.  However, no VA treatment records 
dated after October 2009 are currently before the Board.  
Requests for the Veteran's treatment records from the VA CBOC in 
Brooksville, Florida, and theVAMC in Tampa, Florida, dated after 
October 2009 must be made on remand because these records, if 
they exist, are potentially relevant to his claim.

VA's duty to assist also includes providing a medical examination 
and/or obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A 
medical examination and/or medical opinion is necessary when 
there is:  (1) competent evidence that the Veteran has a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that he suffered an event, injury or 
disease in service or manifested certain diseases during an 
applicable presumption period; (3) an indication that the current 
disability or symptoms may be associated with service or with 
another service-connected disability; and (4) insufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Court has stated that the third factor establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

A review of the claims file reveals that no medical examination 
has been provided and no medical opinion has been obtained 
regarding the Veteran's claimed bilateral hearing loss and 
tinnitus.  The outstanding September 2007 VA audiological test 
results and potentially extant VA treatment records dated after 
October 2009 discussed above, as well as any other new evidence 
collected during the course of this remand, may affect whether 
the four criteria triggering the requirement for such an 
examination and/or opinion have been satisfied.  The necessity of 
providing a medical examination and/or obtaining a medical 
opinion with respect to bilateral hearing loss and tinnitus 
therefore shall be considered on remand once all outstanding 
treatment records and new evidence has been collected.


Right Foot Disorder

A review of the claims file further reveals that, to date, VA has 
neither afforded the Veteran a medical examination nor solicited 
a medical opinion concerning his claimed right foot disorder.

Service treatment records reveal that the Veteran suffered a 
laceration to his right foot in January 1967.  The wound was 
cleaned and dressed.  A day later, it was still tender.  Another 
dressing was applied, and hot soaks were recommended.  Three days 
later, the skin was noted to be avulsed in a 1.5 x 2 centimeter 
area over the metatarsals.  The wound was still tender, but was 
found not to be infected.  Another dressing was applied, and the 
Veteran was placed on light duty.  At his July 1968 separation 
examination, his lower extremities were given a normal clinical 
evaluation.  No scar was noted with respect to his right foot.

Numerous VA treatment records dated in 2007 concern the Veteran's 
treatment in the podiatry clinic for long or thick nails.  These 
records note that he is diabetic.  They also note that his gait 
is abnormal and he uses a cane for stability.  Diagnoses of 
onychomycosis and onychauxis were rendered.

The above-referenced various treatment records submitted by the 
SSA concerning the Veteran in April 2008 make no reference to a 
right foot disorder.

A September 2009 VA treatment record documents that the Veteran 
walks with a limp and uses a cane.

In the letter dated in January 2010 from a VA nurse referenced 
above, a right foot disorder was not listed among the medical 
conditions for which the Veteran currently is being treated.

The Veteran testified at his July 2010 Travel Board hearing that 
he injured his right foot after jumping out of his rack and 
landing directly on a hook.  He also testified that he has had a 
limp ever since.  However, he noted that it was not until 30 to 
35 years after service that he first sought treatment for his 
limp.  He also testified that some his foot problems were related 
to his diabetes.  The Veteran's wife testified that the Veteran 
had "possible nerve damage" from the hook going into his foot 
during service.  She mentioned that "there is definitely a scar 
there" and that the Veteran has "been hurting with his leg for 
a long time."

In light of the above, the Board finds that fulfillment of VA's 
duty to assist requires the provision of a medical examination 
and opinion in this case.  No diagnosis of any right foot 
disorder is of record.  However, VA treatment records suggest 
persistent symptoms of such a disorder.  Records in 2007 reveal 
that the Veteran has an abnormal gait and walks with a cane.  A 
record dated in September 2009, two years later, reflects that he 
walks with a limp and uses a cane.  Service treatment records 
document a laceration wound to his right foot.  The Veteran has 
indicated that he has experienced a limp ever since this injury.  
He is competent to describe the onset and continuity of this 
symptomatology because it is capable of lay observation.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  He also appears at first glance 
to be credible in this regard.  Despite not having sought 
treatment for approximately 30 to 35 years after service and not 
currently undergoing treatment, the Veteran's wife corroborated 
that he has "been hurting with his leg for a long time."  VA 
treatment records further corroborate that the Veteran currently 
has a limp.  As such, there is an indication that the Veteran's 
current persistent right foot symptomatology may be associated 
with his right foot injury during service.  There is not 
sufficient competent medical evidence to render a decision 
regarding his entitlement to service connection, however.  A 
remand therefore is necessary to arrange for the Veteran to 
undergo an appropriate examination and for an etiology opinion to 
be rendered regarding any right foot disorder found to be 
present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's September 
2007 audiological test results.  All 
efforts undertaken in this regard must be 
documented in the claims file.  If no 
results exist, the claims file also shall 
be documented accordingly.

2.  Attempt to obtain and associate with 
the claims file any treatment records 
dated after October 2009 that exist 
regarding the Veteran from the VA CBOC in 
Brooksville, Florida, and from the VAMC in 
Tampa, Florida.  All efforts undertaken in 
this regard must be documented in the 
claims file.  If no records exist, the 
claims file shall be documented 
accordingly.

3.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file, after 
securing any required proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.  This also 
shall include, if deemed necessary, 
affording the Veteran a VA audiological 
examination to determine the nature, 
extent, onset, and etiology of any hearing 
loss and/or tinnitus found to be present.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any right foot disorder found 
to be present.  The claims file shall be 
made available to and reviewed by the 
examiner.  The examiner shall note such 
review, and identify important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall obtain from the Veteran a full 
history of his relevant symptomatology, as 
well as the effects such symptomatology 
has on his occupational functioning and 
daily activities.  All tests, studies, or 
evaluations deemed necessary, next shall 
be performed, the findings of which shall 
be reported in detail.  If a right foot 
disorder is diagnosed, the examiner 
finally shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disorder:  
(1) was incurred during service as a 
result of the laceration wound to the 
Veteran's right foot in January 1967 or 
(2) otherwise is related to service.  In 
rendering these opinions, specific comment 
shall be made regarding the medical and 
lay evidence of record.  A complete 
rationale for all opinions expressed shall 
be provided by the examiner in the 
examination report.

5.  Then readjudicate the Veteran's claim.  
If any of the benefits sought on appeal 
are not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

